DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 05/12/2022 has been fully considered and made of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 7,520,947) in view of Mitsuaki (JPH06312373A).
As applied to claims 1-4 and 7-10, Kennedy et al. teach a method of modifying a surface of a Co-Cr-Mo alloy (10, Fig. 1) and a method of manufacturing a high fatigue strength Co-Cr-Mo alloy, comprising a step of cold working by using shot peening of the Co-Cr-Mo alloy (col. 5, lines 50-62) but do not explicitly teach using a shot material including 60% by mass or more                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (as in claims 1 and 3) having an average grain size in range of 0.05 to 1.0 mm (as in claims 2 and 4), and the shot material having Vickers hardness in range of 500 to 1300 (as in claims 7 and 9).
	Mitsuaki teaches that it is well-known in the art to surface treat metal articles using shot peening process wherein the shot materials are made of                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                             
                            (
                        
                    zirconia) having particle sizes in the range of 0.3 to 1.6 mm (overlapping the claim range of .05-1.0 mm, see abstract, lines 1-13).  Mitsuaki further teaches (paragraph [0028]) that the shot body is made of a polycrystalline sintered body with MgO content of 3.5% by weight and balance of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (meaning 96.5% by weight which meets the claimed 60% by mass or more) and having a hardness of 11 GPa (which is equivalent to 1122 Vickers hardness which is within the claimed range of 500 to 1300).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the shot peening method of Kennedy et al., the zirconia shots having the claimed mass percentage amount of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    , claimed particle size and claimed Vickers hardness, as taught by Mitsuaki, as an effective means of enhancing the surface hardness, wear resistance and fatigue strength of the surface of the Co-Cr-Mo alloy of Kennedy et al. while minimizing the chance of the shot member being cracked, chipped and deteriorated due to the high speed impact with the alloy (see Mitsuaki, paragraph [0004], lines 3-5).
In addition, using the claimed zirconia shot members having the claimed mass amount of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    , particle size and hardness for the shot members of Kennedy et al., as taught by Mitsuaki, would have been obvious to one of ordinary skill in the art at the time the invention was filed as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. Applicant’s amendment to the title is accepted and as such, the objection to the specification as outlined in the office action mailed on 02/14/2022 has been withdrawn.
Regarding the rejection of claims 1-4, in particular claim 1, over the combination of Kennedy et al. and Mitsuaki, Applicant argues that the Office has failed to establish a prima facie case of obviousness with respect to claim 1 at least because the Office has failed to show a reasonable motivation for combining the applied references and further argues that the Office’s purported rationale for modifying Kennedy based on the teachings of Mitsuaki is based on a clear misunderstanding of the applied references (Remarks, page 2, 1st full paragraph).  Applicant further argues that a person having ordinary skill in the art seeking to obtain a Co-Cr alloy with better fatigue strength would not understand which aspects of Kennedy’s cobalt alloy processing method should be changed. Furthermore, Kennedy discloses “rolling, drawing, swaging, shot peening, and laser peening” as non-limiting examples of suitable method of cold working. Therefore, even if a person having ordinary skill in the art were to focus on changing the cold working method of Kennedy, nothing in the disclosure of Kennedy provides any motivation for the skilled artisan to focus specifically on shot peening, nor has the Office suggested any such motivation (Remarks, page 2, 2nd full paragraph).  Applicant further argues the Office’s motivation to combine Mitsuaki into the shot peening method of Kennedy and argues that the problem addressed in Mitsuaki is to perform machining stably for a long period of time and to perform machining while suppressing rust adhesion, occurrence of scratches, and the like on the surface of the workpiece and Mitsuaki does not disclose anything about addressing the problem of improving the fatigue strength of the workpiece. As such, a person having ordinary skill in the art who intends to obtain a Co-Cr alloy having improved fatigue strength would not have looked to Mitsuaki for such a teaching (Remarks, page 2, last paragraph).
Application No. 16/711,868 Docket No.: 208848-0048-00-US-592824 Amendment dated May 12, 2022 Page 7Reply to Office Action of February 14, 2022	The examiner respectfully disagrees with above arguments.  The examiner submits that one of ordinary skill in the art would have known that any of the above mentioned cold working techniques of Kennedy et al. would have been suitable to impart the desired wear resistance and fatigue strength onto the surface of the Co-Cr-Mo alloy of Kennedy et al.  As such, contrary to the Applicant’s assertion, the question should not be which aspects of Kennedy’s cobalt alloy processing method should be changed or how one of ordinary skill in the art would have selected shot peening of Kennedy et al. over other cold working methods, but that once that ordinary skill in the art has selected the well-known shot peening method then what kind of material properties those shots need to have in order to effectively impart the desired properties into the alloy of Kennedy et al. in the most effective and economical manners. Therefore, one of ordinary skill in the art would have looked into the art of metal surface treatment using shot peening and thus, looked into the teaching of Mitsuaki to find a suitable shot material that can provide the desired enhanced surface hardness, wear resistance and fatigue strength to the Co-Cr-Mo alloy of Kennedy et al. while minimizing the chance of the shot member being cracked, chipped and deteriorated due to the high speed impact with the alloy (see Mitsuaki, paragraph [0004], lines 3-5).  As such, the motivation to combine is derived from both Kennedy et al. and Mitsuaki since such combination would not only provide Kennedy’s alloy with desired surface properties but also assures that the shot material would hold longer throughout the peening process without the need to halt the production line to replace chipped and damaged shots so frequently.
	Interestingly enough, Applicant refers to paragraph [0004] of Mitsuaki but only argues about the last two lines where Mitsuaki discusses the disadvantages of having shot members made of steel causing iron rust but fails to mention few lines earlier where Mitsuaki discusses the issues with shot members being chipped and cracked which would result in deteriorating of workability and halting and slowing of the production line.  Therefore, one of ordinary skill in the art who wanted to provide the desired surface properties to the alloy of Kennedy et al. would have ample motivations to look into finding shot material that would not rust but also having sufficient hardness and being more durable (i.e., made of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) which would have resulted in substantial manufacturing cost savings.
	Furthermore, Applicant refers to Table 1 of Mitsuaki and argues that Mitsuaki discloses various materials as potential shot members other than                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     and that Mitsuaki does not disclose anything about the particular effectiveness of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     that would have motivated the skilled artisan to select                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     over any of the other materials.  Applicant argues that Applicant’s use of the claimed                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     brings about an unexpected effect since zirconia material has low thermal conductivity that easily causes phase transformation in the vicinity of the alloy surface and such unexpected effect cannot be predicted by one of ordinary skill in the art based on the teachings of Kennedy and Mitsuaki (Remarks, page 4, paragraphs 1 and 2).  Applicant concludes by citing case laws and arguing that it is incumbent upon the Office to establish a factual basis to support the legal conclusion of obviousness and that office has failed to show a reasonable motivation for combining Kennedy and Mitsuaki (Remarks, page 4, last two paragraphs).
	The examiner agrees that Mitsuaki teaches various materials used as shot material.  However, MPEP instructs us that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.  In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts (see MPEP 2141, Paragraph III, under “Rationales to support rejections under U.S.C. 103”).  As such, once the one of ordinary skill in the art has decided that shot peening is the right technique to impart the desired surface properties to the Co-Cr-Mo alloy of Kennedy, then the same ordinary skill in the art would refer to the teachings of Mitsuaki for the proper and ideal shot material and then would have been able to select                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     from the several material choices offered by Mitsuaki (Table 1, showing four different shot materials) as a matter of obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (as the non-metal shot materials would not cause any rust and are strong enough to impart the desired surface strength on the metal alloy surface with minimal chipping and cracked shots and thus, minimal process interruptions).  As such, the rejection of claims 1-4 (and newly added claims 7-10) over the combination of Kennedy et al. and Mitsuaki is maintained. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/31/2022